Citation Nr: 1147278	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period from October 27, 2003 to March 23, 2009.  

2.  Entitlement to an initial rating higher than 50 percent for PTSD for the period since March 24, 2009.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel 


INTRODUCTION

The Veteran had active service from April 1987 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein the RO granted service connection for PTSD and assigned a 30 percent evaluation.  The Veteran appealed the evaluation assigned.  

In a November 2009 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective March 24, 2009.  The Veteran indicated he was not satisfied with that evaluation, and thus the appeal continues as to both evaluations assigned.  

In a March 2011 decision, the Board denied evaluations in excess of those assigned by the RO.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision and remand it for the Board to provide more adequate reasons and bases for its determinations.  The Court granted the motion the following month.  The case has been returned to the Board for further appellate review. 

In the March 2011 decision, the Board had also denied a claim for entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.29 or 4.30.  In the joint motion, the parties noted that the Veteran did not wish to appeal that issue.  Thus, that issue is not currently before the Board.  

The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD from March 24, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to March 24, 2009, the credible evidence establishes that PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD from October 27, 2003, through March 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in November 2003 and January 2005 letters, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A June 2009 letter provided the requisite information pertaining to a claim for a temporary total rating.  In addition, an August 2008 letter informed the Veteran of the requirements for a higher rating and advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include a statement from the Veteran's supervisor at work, private (Goldsboro Clinic) and VA medical records, and a VA examination report.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected PTSD by assigning a 30 percent and 50 percent evaluations during the appeal period.  The Board will be addressing entitlement to an initial evaluation in excess of 30 percent between October 2003 and March 2009 only.

Under Diagnostic Code 9411, the criteria for PTSD are as follows, in part:

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for PTSD from October 2003 to March 23, 2009.  The reasons follow.

VA outpatient treatment records disclose the Veteran was seen from 2002 to 2005.  In July 2002, when he was enrolling in the VA clinic, he underwent a PTSD screen and a depression screen.  During the depression screen, he was asked if he had two weeks or more during which he felt sad, blue, or depressed, or during which he lost interest in things he usually enjoyed.  The Veteran responded, "No."  He was asked if he had two years or more in his life when he felt depressed or sad most days even if he felt okay sometimes.  The Veteran responded, "No."  He was asked if he had felt depressed or sad much of the time in the past year, and he responded, "No."  Lastly, he was asked how much time during the past week he felt depressed, and he responded, "None."  The examiner noted the Veteran reported no feelings of depression or hopelessness and that the Veteran had not been bothered by a lack of interest or loss of pleasure in doing things.  

During the PTSD screen, the Veteran was asked the following question: "Some people have had terrible experiences that others never go through, such as being attacked, being sexually assaulted or raped, being in a fire or flood or other natural disaster, being in combat, being in a bad accident, being threatened with a weapon, seeing someone badly injured or killed.  Did any of these things happen to you?"  The Veteran responded, "No."  He was asked if in the past month, he had been bothered by repeated memories, thoughts, or images of one or more of the stressful events he had experienced before.  The Veteran responded, "No."  He was asked if in the past month, he had felt distant or cut off from other people, and he responded, "No."  Lastly, he was asked if he had been "super alert," watchful, or on guard in the past month, and he responded, "No."  The PTSD screen was found to be negative.

In August 2003, the Veteran underwent depression and PTSD screens again, both of which were determined to be negative.  The examiner noted the Veteran reported no episodes of feeling down, depressed or hopeless during the last month and no episodes of little interest or pleasure in doing things during the last month.  The Veteran admitted to being exposed to a "terrible experience," but then responded no to being bothered by repeated memories, thoughts, or images of one or more of the stressful events he had experienced before, whether he had felt distant or cut off from other people, or whether he had been on "super alert," watchful, or on guard in the past month.  

The Veteran first filed his claim for service connection for PTSD in October 2003.

In October 2003, the Veteran reported having "a lot of nightmares."  He denied suicidal or homicidal ideation.  In August 2004, the Veteran reported he was doing "ok[ay] except not sleeping well."  In September 2004, he complained of insomnia, chronic nightmares and intrusive thoughts.  The examiner described the Veteran as well dressed and well groomed.  His behavior was appropriate, but his mood was depressed.  There were no delusions.  The Veteran denied suicidal or homicidal ideation.  The diagnoses were depression, PTSD and personality disorder, not otherwise specified.  The Global Assessment of Functioning score was 65.  The following month, the Veteran was described as being casually but appropriately dressed.  He was mildly dysphoric.  He was oriented times three.  There was no evidence of hallucinations or suicidal or homicidal ideation.  His judgment was fair, but his insight was fair to poor.  

In August 2005, the Veteran was described as alert and oriented to person, place and time.  His mood was euthymic.  The Veteran reported he was doing "fairly good."  The examiner stated that there were no auditory or visual hallucinations, thought disorder, suicidal or homicidal ideations, or paranoid ideations.  His impulse control and judgment were described as good, and the examiner stated the Veteran had insight.  The Global Assessment of Functioning score was 70.

The Veteran was afforded a VA psychiatric examination in March 2006.  The Veteran reported he had been working on a full-time basis for four years, and he denied any effects of his PTSD symptoms at work.  The examiner noted the Veteran presented with good grooming and personal hygiene.  He was alert and cooperative.  He displayed normal motor activity and eye contact.  His mood was euthymic with full affect.  His behavior was appropriate.  On mental status evaluation, the Veteran was alert and well oriented.  There was no disruption in speech, thought or communication processes.  The Veteran related his first problems began a couple of years ago with nightmares, sleep disturbances and waking up sweating on the floor.  He stated this was occurring once every three or four months over the previous year, but had increased in frequency.  The Veteran reported his wife described him as distant.  He stated he felt something was wrong.  The Veteran stated he had nightmares about three times a week.  He tended to stay by himself.  He did not feel like doing anything except go to work and come home, indicating a decreased interest in hobbies and social activities.  He was detached, even from his wife, and did not socialize with others.  He slept about four to five hours a night.  He stated he noticed an increase in irritability and felt on guard.  He was very defensive and slept with a gun under his pillow.  He denied panic attacks, as well as psychotic symptoms.  He denied suicidal or homicidal ideation.  The diagnosis was PTSD, mild.  The Global Assessment of Functioning score was 70.  

In September 2007, the Veteran was given a depression screen, when he was asked how often he had been bothered by any of the following problems in the last two weeks: (1) little interest or pleasure in doing things and (2) feeling down, depressed or hopeless, and he responded, "Not at all" to both questions.

The findings summarized above establish that the Veteran's PTSD was no more than 30 percent disabling during this time period.  In other words, the preponderance of the evidence is against a finding that the Veteran met the criteria for a 50 percent evaluation prior to February 2008.  For example, the evidence prior to February 2008 shows the Veteran's speech was coherent and relevant, and he was able to articulate his feelings and symptoms associated with PTSD.  This is evidence against a finding of circumstantial, circumlocutory, or stereotyped speech.  The Veteran's judgment was described as fair and intact, which is evidence against a finding of impaired judgment.  His concentration was described as adequate, which is evidence against a finding of difficulty in understanding complex commands.  While the Veteran had disturbances in motivation and mood, the fact that the Veteran meets one of the criteria for a 50 percent evaluation does not mean that such evaluation should be assigned.  In reading through the records dated prior to February 2008, the Board does not find that the Veteran's PTSD was manifested, on the whole, by occupational and social impairment with reduced reliability and productivity.  At the March 2006 VA examination, the Veteran specifically stated that his PTSD symptoms did not impact his work.  The Veteran was assigned GAF scores of 65 and 70, which is indicative of mild PTSD.  Mild PTSD symptoms are not indicative of a 50 percent evaluation.

The Board is aware that there are treatment records from the Goldsboro Clinic that show worse symptoms than the 30 percent evaluation contemplates.  The Board understands that symptoms of a disability can worsen over time, but the Veteran went from denying any psychiatric symptoms that are typical of depression and PTSD in July 2002 and again in August 2003, stating that his PTSD symptoms had begun in 2003/2004 and had no impact on his work, denying any auditory and visual hallucinations, and denying suicidal ideation, to stating that his PTSD symptoms had begun after September 11, 2001, had impacted his work severely, that he had visual and auditory hallucinations, and that he had suicidal thoughts.  The Veteran went from a GAF score of 70 at the time of the March 2006 VA examination to a GAF score of 35 at the time of a February 2008 evaluation.  The severity of the Veteran's disability in the Goldsboro Clinic records was based upon the Veteran's report of symptoms.  The Board finds that the Veteran's report of symptoms have been inconsistent, which damages his credibility and negatively impacts the probative value of the Goldsboro Clinic records.  This conclusion is explained in more detail below.

The Veteran had reported at the 2006 VA examination that his nightmares had begun a couple of years ago, which would place the onset of the nightmares in approximately 2004.  This is consistent with what the VA treatment records show.  Again, in July 2002 and August 2003, PTSD screens conducted by VA medical personnel were "negative."  Both times, the Veteran denied having been bothered by memories of his past stressor(s) (in July 2002, the Veteran denied having had a terrible experience such as combat).  See July 24, 2002, and August 14, 2003, VA treatment records.  Thus, the Board finds that the Veteran's report of symptoms during the March 2006 examination, where he denied panic attacks, psychotic symptoms, suicidal and homicidal ideation, and the other symptoms he reported prior to February 2008 are credible and reliable, and the Board accords such facts high probative value.  

However, when seen at the Goldsboro Clinic, the Veteran reported that his nightmares began in September 2001, which the Board finds is (1) inconsistent with his prior statements and (2) not credible.  See February 2008 treatment record.  In 2007, which is after the March 2006 VA examination and before the February 2008 initial treatment at the Goldsboro Clinic, the Veteran denied losing interest or pleasure in doing things and feeling down, depressed or hopeless (the answer noted was, "Not at all"), see September 19, 2007, VA treatment record, but then five months later reported being hopeless 50 percent of the time and being depressed 25 percent of the time, see February 2008 record from Goldsboro Clinic.  The Board finds that the Veteran's subsequent report of more severe symptoms beginning in February 2008 to be not credible due to the Veteran's inconsistent statements.  

Additional inconsistent statements from the Veteran involve his report of the frequency of his symptoms.  For example, in February 2008, he reported having panic attacks one time per week and flashbacks two times per week.  In September 2008, he had panic attacks five times per week and flashbacks six times per week.  In November 2008, he had panic attacks three times per week and flashbacks three to four times per week.  The treatment records show that the Veteran's PTSD symptoms began in approximately 2003, which is when the Veteran began reporting nightmares.  Prior to this time, the Veteran specifically denied typical PTSD symptoms when asked in July 2002 and August 2003.  Subsequently, he reported that his nightmares began in 2001 when seen at the Goldsboro Clinic in 2008.  In March 2009, he reported his symptoms began in 1992, which was a new onset date.  In an April 2009 documented completed by Dr. H at the Goldsboro Clinic, he wrote that the Veteran's disability began on September 11, 2001.  In March 2009, the Veteran reported that this trouble sleeping had been occurring for eight years, which included him "survey[ing] his house."  This would place his surveying his house as early as 2001.  However, in July 2002 and August 2003, which is less than eight years prior to March 2009, he specifically denied being "super alert," "watchful," or "on guard."  

The inconsistent statements by the Veteran throughout the record have damaged his credibility, which has caused the Board to accord his description of more severe PTSD symptoms no probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record), aff'd per curiam 78 F.3d 604 (Fed.Cir.1996((table).  The Board notes that the Veteran began changing the description of the severity of his symptoms right after service connection was awarded in October 2007 (his depression screen one month earlier was negative, see September 19, 2007, VA treatment record).  The Board finds that the timing of the Veteran's report of worsening symptoms is questionable, but is not the sole basis for the Board finding that the Veteran's report of symptoms is not credible.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Again, the Veteran reported to VA in 2006 that his PTSD symptoms had begun a couple of years ago, to the Goldsboro Clinic, he reported that they began in 2001, and he subsequently reported to VA in 2009 that they began in 1992.  

Because the Board finds that the Veteran's report of increased symptoms not credible, it finds that the clinical findings in the Goldsboro Clinic records to lack probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Dr. H's conclusions as to the severity of the Veteran's PTSD are based upon the Veteran's report of symptoms.

In the joint motion, the parties attacked the conclusion the undersigned reached regarding whether the Veteran was actually examined by Dr. H at the Goldsboro Clinic in February 2008.  In the March 2011 decision, the Board stated the following, in part:

There is a February 2008 letter from a physician, which is premised on a February 2008 Goldsboro Clinic record (where the Veteran was treated for PTSD).  The addresses the Veteran's symptoms of PTSD.  As to the February 2008 clinical record, the Goldsboro Clinic utilizes a standard pre-printed patient assessment form utilizing a form where a person writes down what the Veteran reports as to name, combat dates, military stressors, and work history.  There is a list of symptoms such as nightmares, panic attacks, night sweats, intrusive thoughts, where the evaluator (in this case a "CAN" (certified nurse aide)) writes down what the Veteran reports.  Also on the form is a "symptoms checklist" and "hallucinations checklist," where the evaluator puts a check mark next to how frequently the Veteran has these symptoms.  The choices are, "Never," "25%," "50%," "75%," and "Always."  

The February 2008 letter was based upon the completion of this form, where the CNA had seen the Veteran for 17 minutes (1:11pm to 1:28pm).  The physician wrote out a treatment plan, which showed he prescribed three, different medications, diagnosed PTSD, and assigned a GAF score of 35.  It is unclear whether the physician actually examined the Veteran.  

The Board will now provide more detail as to how it reached that conclusion.  In the February 2008 letter, Dr. H's clinical findings follow the specific facts reported in the "New Patient Assessment" that was completed by the CNA, and they do not differ from those facts.  For example, at the top of the "New Patient Assessment," it notes the Veteran's date of birth, sex (male), marital status (married), how long the Veteran had been married (4 years), how many other marriages the Veteran had in the past (2), dates of service (1987 to 1992), where (Persian Gulf), job title (Field Artillery cannoneer), and the fact that the Veteran was in receipt of a 30 percent evaluation for PTSD from VA.  In addressing the "Work History," the CNA reported the Veteran had worked for Georgia Pacific for two and one-half years, for a mentally disabled group home for two and one-half years, drove trucks for three years, and currently worked in substance abuse since October as a counselor.  The facts reported in the first two paragraphs of Dr. H's letter are the same facts reported by CNA described above.  

The CNA reported the Veteran's military stressors as, "Hand to hand combat, shooting M-16, avoiding incoming rounds, eyewitness to others wounded, killed, living conditions, the attacks constantly, seeing the dead bodies, enemies, [illegible]."  In Dr. H's letter in the paragraph beginning with, "His service stressors are:," he reports vertabim what the CNA wrote in the "New Patient Assessment."  Compare both documents.  The CNA reported when the Veteran's nightmares began (2001, since 9/11), how many nightmares he had per week (3), whether he woke in a panic and for how long (15 to 20 minutes), the number of flashbacks per week (2), the number of panic attacks per week (1), the length of panic attacks (15 to 20 minutes), the average hours of sleep (4 hours), the number of waking per night (2 times every 4 hours), the number of night sweats per week (1), whether the Veteran is startled (yes," whether the Veteran is hypervigilant (yes), whether the Veteran checks to see if no one is behind him (yes), whether the Veteran has intrusive thoughts (yes), the fact that the Veteran does not socialize (none) and has difficulty with his memory.  On page two of Dr. H's letter, he reports these same facts.  Id.

The "Symptoms Checklist" and the "Hallucinations Checklist" shown in the "New Patient Assessment" follow the same findings made by Dr. H in his letter.  In other words, Dr. H did not provide facts that were different from those reported by the CNA and did not provide any facts that added to those reported by the CNA.  This was the basis for the Board's surmising that Dr. H did not, in fact, examine the Veteran.  It does not seem logical that Dr. H would report the exact same facts as those addressed by the CNA and not attempt to further delve into the Veteran's report of symptoms.  Additionally, Dr. H saw the Veteran in July 2008, September 2008, November 2008, December 2008, January 2009, February 2009, March 2009, and June 2009.  In every one of those treatment records, Dr. H wrote down the time he began treatment with the Veteran and the time he stopped.  The February 2008 record is silent for such "time in" and "time out" findings, unlike the other eight records.  

The Board is aware that Dr. H claimed he examined the Veteran, but the Board finds that such fact is questionable for the above reasons.  Regardless, even accepting that Dr. H examined the Veteran, the Board has accorded the Goldsboro medical records significantly lessened probative value because the clinical findings and medical opinions are based upon statements reported by the Veteran, whose credibility has been damaged, and the Board finds the Veteran's allegations of more severe PTSD symptoms not credible for the reasons stated above.  An initial evaluation in excess of 30 percent prior to March 2009 is not warranted.

As an aside, in the March 2011 decision, the Board notes that it mistakenly wrote the wrong time in and out for the July 2008 record regarding the time period that Dr. H saw the Veteran.  The Board had stated that it showed Dr. H saw the Veteran from 9:57 to 10:00, which is three minutes.  In looking through all the other medical records from the Goldsboro Clinic, Dr. H saw the Veteran for 10 minutes at each time.  See September 2008 record (13:00 to 13:10); November 2008 record (13:45 to 13:55); December 2008 (14:00 to 14:10); January 2009 record (15:40 to 15:50); February 2009 record (11:55 to 12:05); March 2009 record (15:15 to 15:25) and June 2009 record (8:35 to 8:45).  Thus, the Board finds that the July 2008 record shows the time in and time out as being from 9:50 to 10:00, which would be entirely consistent with the other records signed by Dr. H.  See also September 2008 record where the first "0" in 13:00 look like a "1."  

The parties's statement in the joint motion was that the time involved was from 9:57 to 11:00 is rejected.  There is nothing in the July 2008 record that would indicate Dr. H saw the Veteran for over an hour.  The document upon which Dr. H entered such time period shows very little documentation to support that he saw the Veteran for over an hour.  Additionally, and more importantly, the 10-minute interval is consistent with all the other treatment records from the Goldsboro Clinic, which is also consistent with Dr. H's statement in the February 2008 letter.  There, he stated that the Veteran would be seen every six weeks for "twenty minutes" for medication monitoring and cognitive behavioral psychotherapy.  See page 2 under treatment plan discussion.  The check-list completed by the CNA (which the Board finds is the cognitive behavioral psychotherapy) normally took 10 minutes.  See July 2008 record (9:35 to 9:45); November 2008 record (1:30 to 1:40); and December 2008 record (1:50 to 2:00).  Therefore with that taking 10 minutes and Dr. H seeing the Veteran for 10 minutes, this totals 20 minutes, and the Board finds that its conclusion as to the time length the Veteran saw Dr. H in July 2008 to be accurate.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for PTSD.  The Veteran took some time off from work in 2009 (after he had been awarded the 50 percent evaluation), which he alleges as due to his PTSD symptoms.  In this decision, the Board is addressing the facts prior to March 2009.  The credible PTSD symptoms prior to March 2009 are entirely contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

For the reasons stated above, the Board finds that an initial evaluation in excess of 30 percent prior to April 24, 2009, is not warranted.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a higher evaluation during this time period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD for the period from October 27, 2003, through April 23, 2009, is denied.



REMAND

The record shows that the Veteran has received treatment for his PTSD subsequent to the March 2009 psychiatric examination and the June 2009 treatment record from the Goldsboro Clinic.  For example, a September 2011 statement from Dr. H indicated that he initially examined the Veteran in February 2008 and that he last treated him in September 2011.  Dr. H reported PTSD symptoms regarding the Veteran which were very similar to the symptoms he reported in his February 2008 statement (noted above).  Dr. H commented that because of the Veteran's service-connected PTSD, he was unable to sustain social relationships and that he was severely compromised in his ability to sustain work relationships.  The diagnosis was chronic PTSD and a GAF score of 40 was assigned.  

The Board observes that the Veteran has not been afforded a VA psychiatric examination in over two and one-half years.  Additionally, the record also clearly raises a question as to the current severity of the Veteran's PTSD.  Therefore, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all other medical providers who have treated him for his PTSD since June 2009, to include providing permission for VA to obtain the treatment records from the Goldsboro Clinic from June 2009 to the present.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any related medical records which are not already in the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

The examiner also should discuss the extent to which the service-connected PTSD affects the Veteran's ability to secure or maintain employment.  If the examiner cannot provide any requested information, the report should so state.

3.  Thereafter, review the Veteran's claim for entitlement to an initial rating in excess of 50 percent for PTSD as of March 24, 2009.  If the claim is denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


